                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

LINDA ALLEN, et al.,                          )
                                              )
            Plaintiffs,                       )
                                              )
      vs.                                     )       Case No. 4:17 CV 770 RWS
                                              )
C.R. BARD, INC., et al.,                      )
                                              )
            Defendants.                       )

                                MEMORANDUM AND ORDER

       This case having been remanded by the Judicial Panel on Multidistrict Litigation,

       IT IS HEREBY ORDERED that this case is set for a status conference on October

24, 2019 at 10:30 a.m. in the chambers of the undersigned.

       IT IS FURTHER ORDERED that, by October 17, 2019, the parties shall file a joint

memorandum with this Court which sets forth a statement of the case, the procedural background

of the instant case, and the current status of the instant litigation. This joint memorandum shall

also identify all relevant pleadings from the MDL by docket number (including any amended

complaints and answers) that should be filed in the instant case. Finally, the joint memorandum

shall set out a proposed schedule for the remainder of this case, identifying whether any

remaining discovery needs to be conducted, whether any expert or dispositive motions will be

filed prior to trial, whether the parties participated in settlement negotiations during the pendency

of the MDL proceedings, and the propriety of referral to mediation. If any motions will be filed,

the joint memorandum shall set out the expected nature and basis of the motions and include an

explanation as to whether the issues were addressed by the MDL court. Any rulings by the MDL
court on these issues, whether or not specifically applicable to this case, shall be specifically

identified by MDL docket number.




                                                   RODNEY W. SIPPEL
                                                   UNITED STATES DISTRICT JUDGE


Dated this 6th day of September, 2019.




                                                  2
